                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

                                                        )
MARK DOTTORE, RECEIVER,                                 )    CASE NO. 1:19-CV-00380
                                                        )
                       Plaintiff,                       )
                                                        )    JUDGE DAN AARON POLSTER
       v.                                               )
                                                        )
STUDIO ENTERPRISE MANAGER, LLC, et al.,                 )
                                                        )    MAGISTRATE JUDGE THOMAS
                 Defendants.                            )    M. PARKER
___________________________________________             )

         Notice is hereby given of the appearance of Richard Cline in the above-captioned case as

additional counsel of record for Studio Enterprise Manager, LLC.           Any and all further

correspondence, pleadings and court notices should be served upon the undersigned counsel at

the address below.

Dated: February 26, 2019                             Respectfully submitted,

                                                     /s/ Richard W. Cline
                                                     Richard W. Cline (0068560)
                                                     MCDONALD HOPKINS LLC
                                                     600 Superior Ave., E., Ste. 2100
                                                     Cleveland, OH 44114
                                                     T: (216) 348-5400
                                                     F: (216) 348-5474
                                                     Email: rcline@mcdonaldhopkins.com

                                                Counsel for Studio Enterprise Manager, LLC




{7935266: }
                                 CERTIFICATE OF SERVICE

         I hereby certify that on February 26, 2019, a copy of the foregoing Notice of Appearance

was filed electronically. Notice of this filing will be sent to all parties by the Court’s electronic

filing system. Parties may access this filing through the Court’s system.


                                                 /s/ Richard W. Cline
                                                 Richard W. Cline (0068560)

                                                 Counsel for Studio Enterprise Manager, LLC




{7935266: }
